DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 19 is objected to because of the following informality:
In line 1 of claim 19, “to” should read “two”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, it is unclear how the two vertical planar members are orthogonally intersecting. The planar members are shown in applicant’s Figure 3 as elements 11 and 12, which appear to be parallel and do not intersect. For examination, the planar members need to be orthogonal to some other structure of the device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gubitosi et al. (US 8,985,363).
Regarding claim 1, Gubitosi discloses a teether comprising: a bottom piece (fig. 2, element 100) having an opened vessel with an interior and exterior, a retention rim 112 about the exterior of the vessel near the opening of the vessel, a stem 300, and a base (fig. 6B, element 140); a top piece (fig. 2, element 200) having a top surface with an inner and outer side, a cylindrical surface 204, orthogonal to the top surface, with an inner and outer side, and a flange (see annotated fig. 7 below) with a top side and a bottom side; wherein the top piece is capable of fitting over and mating to the bottom piece (see fig. 1); wherein the top surface has a continuous edge defining an opening with a plurality of lobes (fig. 3, element 214) connected by a like number of retention teeth (between each pair of slits); wherein the opening with the plurality of lobes and retention teeth is capable of capturing and retaining properly sized food so that the food may be gummed or gnawed by a teething child.

    PNG
    media_image1.png
    376
    572
    media_image1.png
    Greyscale

Regarding claim 2, there are four lobes and four retention teeth (col. 3, ll. 14-15).
Regarding claim 3, the four lobes and four retention teeth are identical and symmetrical (see fig. 3).
Regarding claim 4, the opening resembles a plus sign. Examiner notes that the slits in Figure 3 or equally spaced. With four slits, the opening would resemble a plus sign.
Regarding claim 5, the retention teeth are rounded (see fig. 3).
Regarding claim 6, the top piece has a retention lip (see annotated fig. 7 above) on its inner cylindrical surface.
Regarding claim 7, the retention lip engages the retention rim (see annotated fig. 7 above), mating the top piece with the bottom piece and holding the two pieces together.
Regarding claim 8, the top piece may be separated from the bottom piece by pulling the two pieces apart from one another (col. 2, ll. 34-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gubitosi.
Regarding claim 9, Gubitosi discloses the invention essentially as claimed except wherein the flange of the top piece bisects the outer cylindrical surface of the top piece, defining an upper cylindrical surface and a lower cylindrical surface. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to move the axial position of the flange upward to bisect the outer cylindrical surface of the top piece. One of ordinary skill in the art, furthermore, would have expected Gubitosi’s device to perform equally well with either the flange position disclosed in Gubitosi or the modified position because both flange arrangements would perform the same function of providing a protrusion to grip the outer cylindrical surface. Additionally, applicant has not provided criticality for the claimed flange position. Therefore, it would have been prima facie obvious to modify Gubitosi to obtain the invention as specified in claim 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gubitosi.
Regarding claim 10, the retention force exerted by the retention teeth on the food makes it so that the food can be driven into the interior vessel of the bottom piece but cannot be extracted outward, away from the vessel. Examiner notes that the device of Gubitosi possesses the same lobe and teeth structure and, therefore, it would be capable of performing the same function. Furthermore, applicant’s specification suggests that this capability is due to the physical limitation of children and not to a structure that categorically prevents removal of food from the interior (see applicant’s paragraph 0030).

Claim(s) 11, 12, 14, 16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gubitosi in view of Hutchinson et al. (US 2004/0071885).
Regarding claims 11 and 12, Gubitosi discloses the invention essentially as claimed except wherein the top and bottom pieces are fabricated from at least one of polypropylene ("PP"), virgin high-density polyethylene ("HDPE"), Polyethylene Terephthalate ("PET") and a thermoplastic elastomer ("TPE"). Hutchinson discloses coating food containers (paragraph 0042) with TPE (paragraph 0010), in order to enhance surface tension properties, repair surface defects, and produce articles with substantially no blushing (paragraph 0011). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gubitosi with a TPE coating as taught by Hutchinson, in order to enhance surface tension properties, repair surface defects, and produce articles with substantially no blushing
Regarding claims 14, 16, and 18, the flange, base, and stem are coated with a TPE (see Hutchinson; paragraph 0010).
Regarding claim 19, the stem is formed from two orthogonally intersecting vertical planar members (fig. 6C, the two portions where the stem 300 attaches to the rest of the container).
Regarding claim 20, the base is formed with a plurality of feet (fig. 4, the two halves of element 140 separated by element 142).
Regarding claim 21, the stem has a through-hole intended for use with a tether (see fig. 6C, channel formed by element 300).

Claim(s) 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gubitosi in view of Hutchinson, as applied to claim 12 above, and further in view of Jongen et al. (US 2006/0065132).
Regarding claims 13, 15, and 17, modified Gubitosi discloses the invention essentially as claimed except wherein the flange, base, and stem are textured. Jongen teaches texturing the outer surfaces of food containers, in order to facilitate gripping by the user (paragraph 0047). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of Gubitosi with texturing as taught by Jongen, in order to facilitate gripping by the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W./                                                                                                                                                                   Examiner, Art Unit 3771 

/JULIAN W WOO/Primary Examiner, Art Unit 3771